Citation Nr: 18100229
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-27 148
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for a back disability is remanded for additional development.
The Veteran served on active duty from September 1964 to August 1967.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
The Board notes that the Veteran has filed notices of disagreement (NODs) at the RO concerning several claims for service connection and increased ratings.  Those appeals are contained in the VACOLS appeals tracking system as active appeals at the RO. While the Board is cognizant of the Courts decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon,   the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the ROs action on the appeals.  As such, no action will be taken by the Board at this time, and the issues will be the subject of a later Board decision, if ultimately necessary.
In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
This matter was previously before the Board in August 2016, at which time it was remanded for further development.  The case has been returned to the Board for further appellate action.
In the August 2016 remand, the Board noted that a March 2010 VA examiner who provided an opinion in this case relied primarily on the lack of treatment records between 1965 and 2009.  The Board remanded the claim in order to obtain an opinion from a VA physician which considers subsequently obtained treatment records appearing to show treatment for back pain as early as 1981.  
In October 2016, a medical opinion was obtained from a VA physician assistant, who does not appear to have considered the Veterans records of treatment from the 1980s.  Accordingly, the Board finds that a remand is necessary in order to obtain another medical opinion in accordance with the terms of the Boards August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
Updated VA treatment records should also be obtained. 
The matter is REMANDED for the following action:
1. Obtain and associate with the claims file updated VA treatment records.
2. Send the claims file to a VA physician to opinion an opinion with respect to the Veterans service connection claim for a back disability.  If another examination is deemed necessary to respond the question, one should be scheduled.
After a review of the claims file, the physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current back disability is a continuation of or otherwise related to the Veterans in-service treatment for back pain in July 1965.  A complete rationale for all opinions must be provided.
The examiners opinion must reflect consideration of the following evidence:
 August 1982 and September 1982 private treatment records showing complaints of pain over the left paravertebral curve and anterior left subscapular back pain. (VBMSMedical Treatment Record received 10/26/2016)
 January 1988 and February 1988 private treatment records showing that the Veteran reported several episodes of sciatica and a history of treatment for back spasm in 1981.  (VBMSMedical Treatment Record received 04/17/2015)
 An April 2002 private treatment record showing treatment for back pain.  (VBMSMedical Treatment Record received 08/27/2016)
 A June 2006 private treatment record showing treatment for back pain and a MRI report showing mild osteoarthritis of the lumbar spine.  (VBMSMedical Treatment Record received 08/16/2010)
 A May 2016 private medical opinion from Dr. A.N. (VBMSMedical Treatment Record received 08/27/16)
3.  After undertaking the development above and any additional development deemed necessary, the Veterans claim for service connection for a back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Banister, Associate Counsel

